Citation Nr: 0123729	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and a private physician


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.  

The current appeal arises from a November 1994 decision 
entered by the San Juan, Puerto Rico VA Regional Office (RO), 
that denied an increased evaluation for the veteran's 
psychiatric disability.  The veteran appealed this decision 
to the Board of Veterans' Appeals (Board), and in a July 1999 
decision, the Board determined that the evidence did not 
support an increased rating for the veteran's disability.  
The veteran then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by an attorney, filed a joint motion 
for remand and to stay proceedings in order to provide an 
opportunity to have the veteran's appeal considered by the 
Board in light of the Veterans Claims Assistance Act of 2000, 
which had been enacted after the Board's July 1999 decision.  
The Court granted this motion in a January 2001 Order, and 
the case was returned to the Board.

In April 2001, the private attorney representing the veteran 
before the Court, advised that she would not continue her 
representation before the Board.  Since the veteran had 
previously been represented before the Board by the Puerto 
Rico Public Advocate for Veterans Affairs, and that 
appointment had never been revoked, the Board wrote to that 
service organization and gave them 90 days within which to 
provide any additional evidence or argument in support of the 
veteran's appeal.  Since that time, no additional 
correspondence has been received from either the veteran or 
his representative.  Therefore, it is presumed that the 
veteran wishes the Board to proceed with its consideration of 
the matter based on the evidence currently of record, and the 
case was transferred to the undersigned for her 
consideration.

REMAND

As indicated above, the basis for the return of this case 
from the Court to the Board, was to have the Board consider 
the impact of new statutory requirements created by the 
enactment of the Veterans' Claims Assistance Act of 2000, 
(VCAA).  Because of the length of time involved in the appeal 
to the Court, however, the record now before the Board is 
stale.  It essentially contains no current medical evidence 
upon which to base a determination of the veteran's present 
psychiatric impairment.  Indeed, the most recent medical 
evaluation of the veteran's psychiatric disability in the 
record is dated in 1997, making it approximately 4 years old.  
As such, regardless of any new legal requirements enacted 
since the Board last addressed this matter, it will be 
necessary to obtain copies of records of any current 
treatment of the veteran's psychiatric disorder, and to have 
the veteran examined for VA purposes in order to properly 
evaluate the disability at issue.  

With respect to the recently enacted law mentioned in the 
preceding paragraph, the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Implementing regulations were recently 
promulgated.  See generally 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

As it happens, while the RO decided this case prior to the 
enactment of the VCAA, the development that took place, and 
the information the veteran was provided would appear to have 
otherwise satisfied the requirements of the VCAA.  As 
mentioned above, however, with the passage of time, it has 
become necessary to undertake additional development.  
Although the development already described appears to be the 
only additional action necessary in this case, this Remand 
will nevertheless give the RO an opportunity to consider 
whether even further action is necessary to comply with the 
new law, since the obligation to fulfill that law's duty to 
assist and notification requirements is primarily a function 
of the RO in the first instance. (Any further determination 
regarding assistance provided the veteran or notice to him 
should be made in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

Although the further delay caused by this Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
any psychiatric treatment since 1997.  After 
obtaining any appropriate authorization, the RO 
should attempt to obtain and associate with the 
claims file, the records of the identified 
treatment.  Regardless of any response, the RO 
should attempt to obtain and associate with the 
claims file, copies of the records of any 
psychiatric treatment the veteran received at the 
San Juan, VA Medical Center since 1997.  

2.  Next, the veteran should be scheduled for a 
psychiatric examination for VA purposes in order to 
set forth all disabling symptomatology attributable 
to the veteran's service-connected psychiatric 
disorder.  Before evaluating the veteran, the 
examiner must review the claims folder, and a 
notation to the effect that this review took place 
should be included in any report provided.  In the 
course of the examination, all tests and 
psychological studies, as deemed indicated by the 
examiner, should be conducted

The examiner should offer an opinion as to the 
effect the veteran's psychiatric impairment has on 
the veteran's social and occupational adaptability, 
and in this regard, a Global Assessment of 
Functioning (GAF) score should be provided.  The 
examiner should explain the significance thereof.  
The examination report also should reflect review 
of all pertinent material in the claims folder and 
include the complete rationale for all opinions 
expressed.

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
and the implementing regulations have been fully 
carried out.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 and 
4 of the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO must also 
ensure that the psychiatric evaluation according 
the veteran is adequate for proper rating.

4.  Thereafter, the RO should enter its 
determination regarding the evaluation of the 
veteran's psychiatric disability, and whether a 
rating in excess of 50 percent is warranted.  In 
doing so, the RO is reminded to consider the 
regulatory criteria for evaluating psychiatric 
impairment that was in effect prior to and since 
November 1996, and to apply that which results in a 
more favorable outcome, (if such an outcome is 
supported by the evidence).  If the decision 
remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case and given an opportunity to 
respond before the case is returned to the Board 
for further review.  

Although no further action by the veteran is necessary until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


